 



Exhibit 10.1

 

AMENDMENT TO REPLACEMENT GRANT AGREEMENT

 

THIS AMENDMENT TO REPLACEMENT GRANT AGREEMENT (this “Amendment”) is entered into
on this 23rd day of December, 2013 by and between ALESSANDRO SODI (“Executive”),
and DILIGENT BOARD MEMBER SERVICES, INC., a Delaware corporation (the
“Company”).

 

RECITALS:

 

A.        On May 3, 2013, the Company and Executive entered into a Replacement
Grant Agreement (the “Replacement Grant Agreement”) providing for the
cancellation of certain options held by Executive and the issuance of certain
replacement awards, consisting of the 2013 Option, the Performance Cash Award,
the Level 1 Performance Share Award and the Level 2 Performance Share Award
(each as defined in the Replacement Grant Agreement and the Exhibits thereto,
and collectively, the “Replacement Awards”); and

 

B.        The Replacement Awards are to be issued pursuant to the Diligent Board
Member Services, Inc. 2013 Incentive Plan (the “2013 Plan”), which plan has been
approved by the Company’s stockholders as contemplated by the Replacement Grant
Agreement; and

 

C.        The 2013 Plan contains Section 162(m) limits on individual awards
which contemplate that the Replacement Awards shall be made during the 2013
calendar year; and

 

D.       The Company and the Executive wish to waive the requirement for a
Registration Statement on Form S-8 to be filed prior to the grant of the
Replacement Awards, so that the Replacement Awards can be made in the 2013
calendar year in order to ensure compliance with the 2013 Plan and to preserve
the Company’s ability to utilize the performance based compensation exemption
from the deduction limitation under Section 162(m).

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.          Grant Date. The last sentence of Section 2 of the Replacement Grant
Agreement is amended and restated in its entirety to read as follows: “As used
in this Agreement, the “Grant Date” shall mean December 23, 2013.”

 

2.          Registration Rights. Section 6 of the Replacement Grant Agreement is
amended and restated in its entirety to read as follows:

 

“(a) Form S-8 Registration Statement. The Company shall use its reasonable best
efforts to file with the Securities and Exchange Commission a Registration
Statement on Form S-8 registering the shares of common stock, par value $0.001
per share (the “Common Stock”) of the Company issuable upon exercise of the 2013
Option as promptly as practicable after the Company becomes eligible to register
its securities on Form S-8 pursuant to General Instruction A of such Form.

 

(b) Resale Registration Statement. Following the delivery of shares of Common
Stock pursuant to the Level 1 Performance Share Award or the Level 2 Performance
Share Award, upon written request by the Executive, the Company will be
obligated to register such shares of Common Stock pursuant to the terms and
conditions set forth on Annex A hereto.”

 



 

 

 

In consideration of the resale registration rights provided herein, Executive
hereby unconditionally and irrevocably releases, waives, discharges and gives
up, to the full extent permitted by law, any and all Claims that Executive may
have against any of the Released Parties, arising on or prior to the date of
Executive’s execution and delivery of this Amendment arising out of or relating
to the Company’s performance of Section 6 of the Replacement Grant Agreement.

 

3.          Award Agreements. Updated award agreements reflecting this Amendment
are attached hereto as Exhibit A (Non-Qualified Stock Option Award Agreement),
Exhibit B (Performance Cash Award Agreement), Exhibit C (Level 1 Performance
Share Award Agreement) and Exhibit D (Level 2 Performance Share Award
Agreement).

 

4.          Cash Payment. On the fifth (5th) business day after the
Determination Date (but in any event within the 2014 calendar year), as defined
in the PCA Agreement, , the Company will pay to Executive a cash amount equal to
US $150,000, subject to applicable withholding tax requirements.

 

5.          Effect of Amendment. Except as expressly amended hereby, all of the
terms and provisions of the Replacement Grant Agreement shall remain in full
force and effect. Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Replacement Grant Agreement and the
Exhibits thereto, as applicable.

 

6.          Miscellaneous.

 

(a)        Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Company and Executive and their respective permitted successors,
assigns, heirs, beneficiaries and representatives.

 

(b)        Construction of Agreement. In the event that one or more of the
provisions contained in this Amendment shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, such unenforceability shall not affect any other provision of
this Amendment, but this Amendment shall then be construed as if such
unenforceable provision or provisions had never been contained herein or
therein.

 

(c)         Governing Law. This Amendment and any and all matters arising
directly or indirectly herefrom or therefrom shall be governed under the laws of
the State of New York without reference to choice of law rules.

 



-2-

 

 

(d)        Counterparts. This Amendment may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

-3-

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused
their duly authorized representative to execute this Amendment on the date first
written above.

 



 

  EXECUTIVE:             /s/ Alessandro Sodi     Alessandro Sodi  

 

 

  DILIGENT BOARD MEMBER SERVICES, INC.                     By: /s/ A. L. Jones  
    Name: A. L. Jones       Title: Director  



  



 

 

 

ANNEX A

 

REGISTRATION RIGHTS

 

1.Definitions.

 

As used in this Annex A, the following terms shall have the following meanings:

 

“Affiliate” shall mean, in respect of any Person, any other Person that is
directly or indirectly controlling, controlled by, or under common control with
such Person, and the term “control” (including the terms “controlled by” and
“under common control with”) means having, directly or indirectly, the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise.

 

“Board” or “Board of Directors” shall mean the board of directors of the
Company.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York, New York are authorized by law or executive order
to be closed.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.

 

“Company Indemnitees” shall have the meaning set forth in Section 5(b).

 

“Effective Date” shall mean, with respect to the Registration Statement, the
earlier of the date which is five (5) Business Days after the date on which the
Commission informs the Company (i) that the Commission will not review the
Registration Statement or (ii) that the Company is permitted by the Commission
to accelerate the effectiveness of the Registration Statement.

 

“Effective Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“Excluded Registration” shall mean (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary thereof pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration relating to
an SEC Rule 145 transaction; or (iii) a registration on Form S-8 or any similar
successor form thereto.

 

“Filing Date” shall mean the 60th day following the receipt by the Company of
the written request pursuant to Section 2(a).

 

“Holder” or “Holders” shall mean the Executive and any transferee of Registrable
Securities; provided, that such a transferee shall only have the benefits of a
Holder under this agreement if such transferee was approved in advance by the
Company in writing, or such Person is the transferee of shares pursuant to a
domestic relations order.

 



Annex A-1

 

 

 

“Holder Indemnitees” shall have the meaning set forth in Section 5(a).

 

“Indemnitees” shall have the meaning set forth in Section 5(c).

 

“Person” shall mean an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.

 

“Proceeding” shall mean an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” shall mean the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference in such prospectus.

 

“Registrable Securities” shall mean the shares of Common Stock issuable or
issued pursuant to the Level 1 Performance Share Award or the Level 2
Performance Share Award, provided, however, that such securities shall no longer
be deemed Registrable Securities if (x) such shares have been resold or
otherwise transferred pursuant to a Registration Statement that has been
declared effective by the SEC; (y) such shares are sold in compliance with Rule
144, or are eligible to be sold without restriction under Rule 144, or (z) such
shares have ceased to be outstanding (whether as a result of redemption,
repurchase, cancellation or otherwise).

 

“Registration Request” shall have the meaning set forth in Section 2(a).

 

“Registration Statement” shall mean any registration statement contemplated by
Section 2, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

 

“Rule 144” shall mean Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Rule 415” shall mean Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.

 



 

 

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder.

 

“Violation” shall have the meaning set forth in Section 5(a).

 

2.Registration Rights.

 

(a)        Request for Resale Registration. If the Company shall receive at any
time after the delivery date of Registrable Securities pursuant to the Level 1
Performance Share Award or the Level 2 Performance Share Award (a “Delivery
Date”), a written request (“Registration Request”) from any Holder that the
Company file a registration statement under the Securities Act with respect to
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of selling expenses, of at least One Million Dollars ($1,000,000),
then, subject to the terms and conditions set forth in this Amendment, the
Company shall use its reasonable best efforts to prepare and file with the
Commission a Registration Statement covering the resale of such Registrable
Securities as would permit or facilitate the sale and distribution of all such
Registrable Securities in the manner reasonably requested by such Holders. Only
one Registration Request may be delivered pursuant to this Amendment. The
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance with
the Securities Act and the rules promulgated thereunder). The Company shall use
its reasonable best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event within 180 days after the date of the Registration
Request, and to keep such Registration Statement continuously effective under
the Securities Act not exceeding the earlier of (x) one year from the Effective
Date, (y) the date when all Registrable Securities covered by such Registration
Statement have been sold, or (y) the date on which the Registrable Securities
may be sold without any restriction pursuant to Rule 144 as determined by the
counsel to the Company pursuant to a written opinion letter addressed to the
Company’s transfer agent to such effect (the “Effective Period”).

 

(b)        Company Registration. If after any Delivery Date, the Company
proposes to register (including, for this purpose, a registration effected by
the Company for stockholders other than the Holders) any of its Common Stock
under the Securities Act in connection with the public offering of such
securities solely for cash (other than in an Excluded Registration), the Company
shall, at such time, promptly give the Holders notice of such registration. Upon
the written request of the Holders given to the Company within twenty (20) days
after such notice is given by the Company, the Company shall cause to be
registered all of the Registrable Securities that the Holders have requested to
be included in such registration. The Company shall have the right to terminate
or withdraw any registration initiated by it under this Section 2(b) before the
effective date of such registration, whether or not the Holders have elected to
include Registrable Securities in such registration.

 



 

 

 

3.Registration Procedures. In connection with the Company’s registration
obligations hereunder:

 

(a)        With respect to a Registration Request pursuant to Section 2(a), the
Company shall use its reasonable best efforts to prepare and file with the
Commission on or prior to the Filing Date with respect to a Registration Request
under Section 2(a), a Registration Statement on Form S-3 (or if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3
such registration shall be on another appropriate form in accordance with the
Securities Act and the rules and regulations promulgated thereunder) covering
the resale to the public of the Registrable Securities, and use its reasonable
best efforts to cause the Registration Statement to become effective and remain
effective as provided herein.

 

(b)           The Company shall prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously effective as
to the applicable Registrable Securities for the Effective Period and prepare
and file with the Commission such additional Registration Statements, if
necessary, in order to register for resale under the Securities Act all of the
Registrable Securities; (i) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; (ii) respond promptly to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and promptly provide the Executive true and complete
copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iii) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

 

(c)           The Company shall promptly notify the Holders (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement and (C) with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event of which the Company becomes
aware that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 



 

 

 

(d)           The Company shall use its reasonable best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of, (i) any order suspending
the effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any United States jurisdiction, at the earliest
practicable moment.

 

(e)           Upon the occurrence of any event contemplated by Section 3(c)(v),
the Company shall promptly prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(f)            The Company may require each selling Holder to furnish to the
Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Company may exclude from such registration the Registrable
Securities of any such Holder who fails to furnish such information within
fifteen (15) days after receiving a written request from the Company for such
information.

 

(g)           Each Holder covenants and agrees that (i) it will not sell any
Registrable Securities under the Registration Statement until it has received
copies of the Prospectus as then amended or supplemented as contemplated in
Section 3(g) and notice from the Company that such Registration Statement and
any post-effective amendments thereto have become effective as contemplated by
Section 3(c) and (ii) it and its officers, directors or Affiliates, if any, will
comply with the prospectus delivery requirements of the Securities Act as
applicable to them in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

(h)          Each Holder agrees by its acquisition of such Registrable
Securities that, upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv) or
3(c)(v), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(l), or until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

 

(i)            If (i) there is material non-public information regarding the
Company which the Board reasonably and in good faith determines not to be in the
Company’s best interest to disclose and which the Company is not otherwise
required to disclose, or (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
reasonably determines not to be in the Company’s best interest to disclose, then
the Company may postpone or suspend filing or effectiveness of a Registration
Statement for a period not to exceed ninety (90) consecutive days, provided that
the Company may not postpone or suspend its obligation under this Section 3(i)
for more than one hundred and twenty (120) days in the aggregate during any
twelve month period.

 



 

 

 

4.             Registration Expenses. All reasonable fees and expenses incident
to the performance of or compliance with this Agreement by the Company, except
as and to the extent specified in this Section 4, shall be borne by the Company
whether or not the Registration Statement is filed or becomes effective and
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the OTC Bulletin Board and each other securities exchange or market on
which Registrable Securities are required hereunder to be listed, (B) with
respect to filings required to be made with the National Association of
Securities Dealers, Inc. and the NASD Regulation, Inc. and (C) in compliance
with state securities or blue sky laws), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is requested by the
holders of a majority of the Registrable Securities included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s independent public accountants. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.
All Selling Expenses relating to Registrable Securities registered pursuant to
Section 2 shall be borne and paid by the Holders pro rata on the basis of the
number of Registrable Securities registered on their behalf.

 

5.             Indemnification.

 

(a)           The Company shall indemnify and hold harmless each selling Holder,
the officers, directors, partners, agents and employees of each selling Holder,
any underwriter (as defined in the Securities Act) for such Holder and each
Person, if any, who controls such selling Holder or underwriter within the
meaning of the Securities Act or the Exchange Act and their respective agents
(collectively, the “Holder Indemnitees”), against any losses, claims, damages or
liabilities (joint or several) to which they or any of them may become subject
under the Securities Act, the Exchange Act or any other federal or state law,
rule or regulation, including any amount paid in settlement of any litigation,
commenced or threatened, and to reimburse them for any reasonable legal or other
expenses incurred by them in connection therewith, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (A) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; (B) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
or (C) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with any matter relating to the Registration Statement (each, a
“Violation”); provided, however, the indemnity agreement contained in this
Section 5(a) shall not (i) apply to any loss, claim, damage, liability or action
arising out of, or based upon, a Violation which occurs in reliance upon and in
conformity with written information furnished by any Holder expressly for use in
connection with such registration; or (ii) in the case of a sale directly by a
Holder (including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), inure to the benefit of any Holder Indemnitee to the extent that any
such loss, claim, damage, liability or action results from or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
that was contained in a preliminary prospectus and corrected in a final or
amended prospectus, and such Holder, having previously been provided with copies
of such final or amended prospectus by Company, failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the Person asserting any such loss, claim, damage or
liability in any case in which such delivery is required by the Securities Act.

 



 

 

 

(b)           Each Holder shall indemnify and hold harmless the Company, each of
its directors, each of its officers who has signed the Registration Statement,
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, each agent and any underwriter for the
Company, and any other selling Holder or other stockholder selling securities in
such Registration Statement or any of its directors, officers, partners, agents
or employees or any Person who controls such selling Holder or such other
stockholder or such underwriter (collectively, the “Company Indemnitees”)
against any losses, claims, damages or liabilities (joint or several) to which
any Company Indemnitee may become subject under the Securities Act, the Exchange
Act or other federal or state law or regulation, including any amount paid in
settlement of any litigation, commenced or threatened, and to reimburse them for
any reasonable legal or other expenses incurred by them in connection therewith,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that (i) such Violation occurs in reliance upon
and in conformity with written information furnished by or on behalf of such
selling Holder expressly for use in connection with such registration and (ii)
only in an amount not exceeding the net proceeds received by such Holder with
respect to securities sold pursuant to such Registration Statement; provided,
however, that the indemnity agreement contained in this Section 5(b) shall not,
in the case of a sale directly by the Company of its securities (including a
sale of such securities through any underwriter retained by the Company to
engage in a distribution solely on behalf of the Company), inure to the benefit
of any Person to the extent that any such loss, claim, damage, liability or
action results from an untrue statement or alleged untrue statement or omission
or alleged omission that was contained in a preliminary prospectus and corrected
in a final or amended prospectus, and the Company failed to deliver a copy of
the final or amended prospectus at or prior to the confirmation of the sale of
the securities to the Person asserting any such loss, claim, damage or liability
in any case in which such delivery is required by the Securities Act.

 



 

 

 

(c)           Promptly after receipt by any Company Indemnitee or Holder
Indemnitee (collectively, the “Indemnitees”) under this Section 5 of notice of
the commencement of any action (including any governmental action), such
Indemnitee will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 5, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
and control the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that such Indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such Indemnitee by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests, as reasonably determined by either party, between such Indemnitee and
any other party represented by such counsel in such proceeding. In no event
shall the Indemnitees be entitled to more than one firm of counsel at the
expense of the indemnifying party. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the Indemnitee under this
Section 5 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to such Indemnitee otherwise than under this Section 5. If the
indemnifying party advises an Indemnitee that it will contest a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such Indemnitee of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the Indemnitee may, at its option, defend, settle or
otherwise compromise or pay such action or claim in each case at the
indemnifying party’s expense. In any event, unless and until the indemnifying
party elects in writing to assume and does so assume the defense of any such
claim, proceeding or action, the Indemnitee’s reasonable costs and expenses
arising out of the defense, settlement or compromise of any such action, claim
or proceeding shall be losses subject to indemnification hereunder. The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or claim by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnitee that relates to such action or claim. The indemnifying party
shall keep the Indemnitee fully informed at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the indemnifying
party elects not to defend any such action or claim, the Indemnitee party shall
keep the indemnifying party informed at all times as to the status of the
defense; provided, however, that the failure to keep the indemnifying party so
informed shall not affect the obligations of the indemnifying party hereunder.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement that
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnitee of a general written release from all liability
with respect to such claim or litigation or (ii) contains an admission of guilt
on the part of the Indemnitee.

 



 

 

 

(d)           The obligations of the Company and the Holders under this Section
5 shall survive the completion of any offering of Registrable Securities in a
Registration Statement whether under Section 2 or otherwise.

 

(e)           If the indemnification provided for in this Section 5 is
unavailable to a party that would have been an Indemnitee under this Section 5
in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to herein, then each party that would
have been an indemnifying party hereunder shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such losses, claims, damages or liabilities (or actions or proceedings
in respect thereof) in such proportion as is appropriate to reflect the relative
fault of such indemnifying party, on the one hand, and such Indemnitee, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof). The relative fault shall be determined by reference to, among
other things, whether the Violation relates to information supplied by such
indemnifying party or such Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 5(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the preceding sentence. The amount
paid or payable by a contributing party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 5(e) shall include any legal or other expenses
reasonably incurred by such Indemnitee in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

The indemnity and contribution agreements contained herein shall be in addition
to (i) any cause of action or similar right of an Indemnitee against an
indemnifying party or others and (ii) any liabilities the indemnifying party may
be subject to pursuant to applicable law.

 



 

 

 

EXHIBIT A

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

This NON-QUALIFIED STOCK OPTION Award Agreement (the “NQSO Agreement”) is
entered into on the 23rd day of December, 2013 by and between Diligent Board
Member Services, Inc., a Delaware corporation (the “Company”), and ALESSANDRO
SODI (the “Awardee”).

 

WHEREAS, the Company is entering into this NQSO Agreement in order to effectuate
the Award set forth in the Replacement Grant Agreement dated May 3, 2013 between
the Company and the Awardee (the “Replacement Grant Agreement”) of non-qualified
stock options (the “Option”) with respect to the Company’s common stock, par
value $0.001 per share (the “Common Stock”) pursuant to the Diligent Board
Member Services, Inc. 2013 Incentive Plan (the “2013 Plan”) on the terms and
conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.             Award. Subject to the terms and conditions of this NQSO
Agreement, including without limitation Sections 2 and 3 hereof, the Company
hereby grants to the Awardee an Option to purchase the number of Shares set
forth in Exhibit A on the terms and conditions set forth in Exhibit A. This
award is made pursuant to and is subject to the terms of the 2013 Plan.
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings as set forth in the 2013 Plan.

 

2.             Acceleration Upon Change in Control, Death or Disability. In the
event that, while the Awardee is employed by the Company, and prior to December
31, 2013, the Company consummates a Change in Control, or the Awardee dies or
becomes Disabled (as defined in Exhibit B), the shares covered by this Option,
to the extent not fully vested and exercisable, will become fully vested and
exercisable (i) in the case of a Change in Control, immediately prior to such
Change in Control and (ii) in the case of death or Disability, upon death or
Disability.

 

3.             Termination Without Cause or Resignation Due to Good Reason. In
the event that the Company terminates the Awardee’s employment without Cause (as
defined in the Awardee’s employment agreement with the Company dated June 27,
2011 (the “Employment Agreement”)) or the Awardee resigns for Good Reason (as
defined in Exhibit B), the shares covered by this Option, to the extent not
fully vested and exercisable by the date on which such termination of employment
occurs, will become vested and exercisable upon such termination of employment.

 

4.            Conditions of Exercise. This Option may not be exercised unless
all of the following conditions are met:

 

(a)              Counsel for the Company must be satisfied at the time of
exercise that the issuance of shares of Common Stock upon exercise of this
Option will be in compliance with the Securities Act of 1933, as amended, and
all other applicable federal and state laws.

 

(b)             The Awardee must give the Company written notice of exercise
specifying the number of shares of Common Stock with respect to which this
Option is being exercised, and at the time of exercise pay the full purchase
price for the shares being acquired (i) in cash or check acceptable to the
Company, (ii) by surrender of Shares that otherwise would have been delivered to
the Awardee upon exercise of the Option, up to the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price (plus tax withholdings, if applicable) and any
remaining balance of the aggregate exercise price (and/or applicable tax
withholdings) not satisfied by such reduction in the number of whole Shares to
be issued shall be paid by the Awardee in cash or other form of payment
permitted under this Option, or (iii) by such other manner as the Committee may
authorize.

 



Exhibit A-2

 

 

(c)             The Awardee must at all times during the period beginning with
the Grant Date of this Option (as set forth in Exhibit A) and ending on the date
of such exercise have been an employee of the Company (or of a corporation or a
parent or subsidiary of a corporation assuming this Option by reason of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation in a transaction to which Section 424(a) of the
Code applies), provided, however, that:

 

(i)        if the Awardee ceases to be an employee of the Company due to (i)
death, (ii) Disability, (iii) termination of employment by the Company without
Cause, or (iv) the Awardee’s resignation from employment with the Company, this
Option will remain in full force and effect and may be exercised, to the extent
exercisable on the date of termination, until the earlier of (x) one (1) year
from the date of the Awardee’s termination of employment or (y) the expiration
of this Option, and

 

(ii)       in the event that the Awardee’s employment is terminated by the
Company for Cause, this Option will remain in full force and effect and may be
exercised in accordance with its terms, to the extent exercisable on the date of
termination, until the earlier of (x) thirty (30) days following the Awardee’s
termination of employment or (y) the expiration of this Option.

 

(d)             The Company shall have the right to withhold from amounts
payable to the Awardee, as compensation or otherwise, or alternatively, to
require the Awardee to remit to the Company, an amount sufficient to satisfy all
federal, state and local withholding tax requirements. Notwithstanding the
foregoing, if so requested by the Awardee, the Company shall provide for such
withholding by withholding Common Stock that otherwise would be issued to the
Awardee upon exercise of the Option having a Fair Market Value equal to the
amount necessary to satisfy the minimum statutory withholding amount.

 

(e)             The shares covered by this Option have been listed (subject only
to official notice of issuance) on any national securities exchange on which the
Common Stock is then listed.

 



Exhibit A-3

 

 

5.            Restrictions on Transfer and Exercise.

 

(a)             Except as provided in this Section 5, this Option, and rights
under this Option, may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Awardee and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company.

 

(b)            During the Awardee’s lifetime, this Option shall be exercisable
only by the Awardee, or by the person to whom the Awardee’s rights shall pass by
will or the laws of descent and distribution, provided, however, that this
Option in its entirety (or any portion hereof remaining after any partial
exercise hereof) shall be transferable (i) pursuant to a domestic relations
order, or (ii) by gift to any of the Awardee’s “family members” (as hereinafter
defined), subject to the following conditions:

 

(i)        not less than twenty (20) days before any such transfer, the Awardee
has notified the Company in a manner authorized by the Company of the Awardee’s
intention to make such transfer and have furnished such information regarding
the proposed transferee and the terms of the proposed transfer as the Company
may request;

 

(ii)       the proposed transfer complies with such conditions and limitations
as the Committee, in its sole discretion, may have established, and

 

(iii)      at the time of such transfer, the issuance and sale to the transferee
of the shares issuable upon exercise of this Option can be registered under the
Securities Act of 1933 by a registration statement on Form S-8 (or any successor
form adopted by the Securities and Exchange Commission under the said Act, the
use of which does not, in the judgment of the Committee, impose any significant
additional expense on the Company).

 

(c)             The term “family member” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Awardee’s household (other than a tenant or employee), a trust in which the
Awardee’s family members have more than 50% of the beneficial interest, a
foundation in which the Awardee or the Awardee’s family members control the
management of assets, and any other entity in which the Awardee or the Awardee’s
family members own more than 50% of the voting interests.

 

(d)            If at the time of the Awardee’s death this Option has not been
fully exercised, the Awardee’s estate or any person who acquires the right to
exercise this Option by bequest or inheritance or by reason of the Awardee’s
death may, at any time within one year after the date of the Awardee’s death,
exercise this Option with respect to up to the entire remaining number of Shares
subject to this Option. It shall be a condition to the exercise of this Option
after the Awardee’s death that the Company shall have been furnished evidence
satisfactory to it of the right of the person exercising this Option to do so
and that all estate, transfer, inheritance or death taxes payable with respect
to this Option or the Shares to which it relates have been paid or otherwise
provided for to the satisfaction of the Company.

 



Exhibit A-4

 

 

6.             Adjustment of Shares. As provided in Sections 4(c) and 7(d) of
the 2013 Plan, in the event that the Committee determines that any distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other corporate
transaction or event affects the Shares, then the Committee shall, in such
manner as it may deem equitable and appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the 2013 Plan, adjust any or all of the number and type of Shares subject
to outstanding Awards, and the grant, exercise or base price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, however, the Committee shall not take any
action otherwise authorized under such Section to the extent that such action
would result in a violation of, or imposition of additional taxes under, Section
409A of the Code.

 

7.             Government Regulations. Notwithstanding anything contained herein
to the contrary, the Company’s obligation to issue Shares under this NQSO
Agreement shall be subject to the terms of all applicable laws, rules and
regulations and to such approvals by any governmental agencies or securities
exchanges as may be required; provided that the Company shall use commercially
reasonable best efforts to ensure that the terms of all applicable laws, rules
and regulations and approvals by any governmental agencies or securities
exchanges as may be required are timely satisfied or obtained, as applicable.

 

8.             Awardee Representations. The Awardee understands that the Awardee
(and, subject to Section 4(d) above, not the Company) shall be responsible for
the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.

 

9.            No Right to Continued Employment. By accepting this NQSO
Agreement, the Awardee acknowledges and agrees that neither the grant of this
Option nor any of the terms herein (including the exercise schedule) constitute
an express or implied promise of continued employment or service for the
exercise period or for any other period, and shall not interfere with the
Awardee’s right or the right of the Company to terminate the employment or
service relationship at any time, with or without cause, subject to the terms of
any written employment agreement that the Awardee may have entered into with the
Company.

 

10.           Notices. Notices or communications to be made hereunder shall be
in writing and shall be made in accordance with the Employment Agreement.

 

11.          Governing Law. This NQSO Agreement shall be construed under the
laws of the State of New York, without regard to conflict of laws principles.

 

12.           Entire Agreement. This NQSO Agreement, together with the
Replacement Grant Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and understandings relating to the subject matter of this NQSO
Agreement. Notwithstanding the foregoing, this NQSO Agreement and the Award made
hereby shall be subject to the terms of the 2013 Plan.

 



Exhibit A-5

 

 

13.          Section 409A. This NQSO Agreement is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”). To the extent that any provision in this NQSO Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this Agreement shall be subject to
an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. In no event
shall the Committee, the Board, or the Company (or their respective employees,
officers or directors) have any liability to the Awardee (or any other person)
due to the failure of an award to satisfy the requirements of Section 409A.
Although the parties endeavor to have this NQSO Agreement comply with the
requirements of Section 409A, there is no guarantee that the Awardee will not be
subjected to the payment of any tax or interest under Section 409A, and the
Awardee shall not have any right to indemnification with respect thereto.

 

 

 

[Signature Page Follows]

 



Exhibit A-6

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 



  DILIGENT BOARD MEMBER SERVICES, INC.             By: /s/ A. L. Jones      
Name: A. L. Jones       Title: Director  

 

  AWARDEE                     /s/ Alessandro Sodi     Name: Alessandro Sodi  



   

 

 



  

EXHIBIT A

 

(a).Awardee’s Name: Alessandro Sodi

 

(b).Grant Date: December 23, 2013

 

(c)Number of Shares Covered By This Option:

 

1,600,000 Shares, as follows:

 

Number Covered by Incentive Stock Options: 0

 

Number Covered by Non-Qualified Stock Options: 1,600,000

 

(d)Exercise Price: US $2.79

 

(e)Expiration Date: December 22, 2023

 

(f).Exercise Schedule: Subject to the provisions of this NQSO Agreement,
provided that the Awardee is in the employ of the Company on December 31, 2013,
this Option (to the extent not previously exercised) may be exercised, in whole
or in part, with respect to up to 1,600,000 Shares on or following December 31,
2013.

 

 

 

A.S. (Initials)

Alessandro Sodi

 

A.L.J. (Initials)

Company Signatory

 



 

 

 

EXHIBIT B

DEFINITIONS

 

As used in this NQSO Agreement, the following terms have the meanings stated.
The singular includes the plural, and the masculine gender includes the feminine
and neuter genders, and vice versa, as the context requires.

 

“Disability” or “Disabled” means that the Awardee meets one of the following
requirements: (1) The Awardee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (2) the Awardee is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Awardee’s employer.

 

“Good Reason” means the occurrence of any of the following: (1) a material
breach by the Company of the terms of the Employment Agreement; (2) a material
reduction in the Awardee’s base salary without the Awardee’s consent, which
consent may be determined in the Awardee’s discretion; (3) a material diminution
in the Awardee’s authority, duties or responsibilities; or (4) a material change
in the geographic location at which the Awardee performs services for the
Company without the Awardee’s consent, which consent may be determined in the
Awardee’s discretion; provided, however, that the Awardee must notify the
Company within 90 days of the occurrence of any of the foregoing conditions that
he considers it to be a “Good Reason” condition and provide the Company with at
least 30 days in which to cure the condition. If the Awardee fails to provide
this notice and cure period prior to his resignation, or resigns more than six
months after the initial existence of the condition, his resignation will not be
deemed to be for “Good Reason.”

 

 

 



  

EXHIBIT B

 

PERFORMANCE CASH AWARD AGREEMENT

 

This Performance cash Award Agreement (the “PCA Agreement”) is entered into on
the 23rd day of December, 2013 by and between Diligent Board Member Services,
Inc., a Delaware corporation (the “Company”), and ALESSANDRO SODI (the
“Awardee”).

 

WHEREAS, the Company is entering into this PCA Agreement in order to effectuate
the Award set forth in the Replacement Grant Agreement dated May 3, 2013 between
the Company and the Awardee (the “Replacement Grant Agreement”) of a performance
cash award pursuant to the Diligent Board Member Services, Inc. 2013 Incentive
Plan (the “2013 Plan”) on the terms and conditions provided herein.

 

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.        Award. Subject to Sections 2 and 3 hereof, in the event that the
Committee has certified that the performance target set forth in Exhibit A (the
“Performance Target”) has been achieved, the Company shall issue and deliver to
the Awardee the respective cash payments set forth in Exhibit A (the
“Performance Cash”) on the respective installment delivery dates set forth in
Exhibit A; provided that, subject to Sections 2 and 3 hereof, the Awardee is in
the employ of the Company on June 30, 2014. This Award is made pursuant to and
is subject to the terms of the 2013 Plan. Capitalized terms used but not
otherwise defined in this PCA Agreement shall have the meanings as set forth in
the 2013 Plan.

 

2.        Acceleration Upon Change in Control, Death or Disability. In the event
that, while the Awardee is employed by the Company, and prior to the date of
determination by the Committee as to whether the Performance Target has been
achieved (the “Determination Date”), the Company consummates a Change in Control
(as defined in Exhibit B), the Awardee shall be entitled to all of the
Performance Cash, which the Company shall issue and deliver immediately prior to
such Change in Control. In the event that, while the Awardee is employed by the
Company, and prior to the Determination Date, the Awardee dies or becomes
Disabled (as defined in Exhibit B) then, if the Performance Target is achieved,
the Awardee shall be entitled to all of the Performance Cash, which the Company
shall issue and deliver on the Determination Date. On and after the
Determination Date, provided that the Committee has determined that the
Performance Target has been achieved, in the event that, while the Awardee is
employed by the Company, and prior to delivery of all of the Performance Cash,
the Company consummates a Change in Control, or the Awardee dies or becomes
Disabled, the Awardee shall be entitled to all of the remaining Performance Cash
not previously delivered, which the Company shall issue and deliver (i) in the
case of a Change in Control, immediately prior to such Change in Control and
(ii) in the case of death or Disability, upon death or Disability. In the event
that the Committee determines on the Determination Date that the Performance
Target has not been achieved, the Awardee shall not be entitled to any
Performance Cash upon a subsequent Change in Control, death or Disability.

 

3.        Separation from Service; Termination Without Cause or Resignation Due
to Good Reason prior to June 30, 2014. In the event that prior to July 1, 2014
the Company terminates the Awardee’s employment without Cause (as defined in the
Awardee’s employment agreement with the Company dated June 27, 2011 (the
“Employment Agreement”)) or the Awardee resigns for Good Reason (as defined in
Exhibit B) or if, on or after July 1, 2014 the Awardee separates from service
with the Company (for any reason), then, if the Performance Target is or has
been achieved, the Awardee shall be entitled to all of the remaining Performance
Cash not previously delivered. The Performance Cash to which the Awardee becomes
entitled pursuant to this Section 3 (less any previously delivered Performance
Cash) shall be delivered on the later of (x) the Determination Date or (y) the
date of Awardee’s separation from service. If the Performance Target is not
achieved, the Awardee shall not be entitled to any Performance Cash pursuant to
Section 3 in connection with his separation from service. Notwithstanding
anything contained herein to the contrary, delivery of Performance Cash to a
“specified employee” as defined in Section 409A(a)(2)(B) of the Code shall be
deferred until the first business day of the seventh month following such
employee’s separation from service with the Company if earlier delivery would
cause a violation of Section 409A of the Code.

 



Exhibit B-1

 

 

 4.        Section 162(m): Promptly following the completion of the the period
from July 1, 2013 through June 30, 2014 (the “Performance Period”) (but in any
event during the 2014 calendar year), the Committee will review and certify in
writing whether the Performance Target has been achieved. All payments under
this PCA Agreement are intended to constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code. This Award shall
be construed and administered in a manner consistent with such intent. The
Committee may not exercise negative discretion to reduce or eliminate the amount
of cash that otherwise would be payable upon achievement of the Performance
Target. The foregoing sentence shall not be interpreted to impede the
application of the reduction provision set forth in subsection (d) of Exhibit A.

 

 5.        Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver the Performance Cash
shall be subject to the terms of all applicable laws, rules and regulations and
to such approvals by any governmental agencies or securities exchanges as may be
required; provided that the Company shall use commercially reasonable best
efforts to ensure that the terms of all applicable laws, rules and regulations
and approvals by any governmental agencies or securities exchanges as may be
required are timely satisfied or obtained, as applicable.

 

 6.        Withholding Taxes. The Company shall withhold from amounts payable to
the Awardee hereunder, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements.

 

 7.        Awardee Representations. The Awardee understands that the Awardee
(and not the Company) shall be responsible for the Awardee’s own tax liability
arising as a result of the transactions contemplated by this PCA Agreement.

 

 8.        Employment. Neither this PCA Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company.

 

9.        Notices. Notices or communications to be made hereunder shall be in
writing and shall be made in accordance with the Employment Agreement.

 

10.      Governing Law. This PCA Agreement shall be construed under the laws of
the State of New York, without regard to conflict of laws principles.

 

11.      Entire Agreement. This PCA Agreement, together with the Replacement
Grant Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings relating to the subject matter of this PCA Agreement.
Notwithstanding the foregoing, this PCA Agreement and the Award made hereby
shall be subject to the terms of the 2013 Plan.

 



Exhibit B-2

 

 

12.      Binding Effect. This PCA Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This PCA
Agreement is personal to the Awardee and may not be assigned by the Awardee
without the prior consent of the Company. Any attempted assignment in violation
of this Section shall be null and void.

 

13.      Amendment. This PCA Agreement may be amended or modified only by a
written instrument executed by both the Company and the Awardee.

 

14.      Section 409A. This PCA Agreement is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”). To the extent that any provision in this PCA Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this PCA Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A, each payment made under this PCA Agreement shall be
treated as a separate payment. In no event may the Awardee, directly or
indirectly, designate the calendar year of payment. Notwithstanding anything
contained herein to the contrary, the Awardee shall not be considered to have
terminated employment/separated from service with the Company for purposes of
Section 3 hereof unless he would be considered to have incurred a “termination
of employment” from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii). In no event shall the Committee, the Board, or the Company
(or their respective employees, officers or directors) have any liability to the
Awardee (or any other person) due to the failure of an Award to satisfy the
requirements of Section 409A. Although the parties endeavor to have this PCA
Agreement comply with the requirements of Section 409A, there is no guarantee
that the Awardee will not be subjected to the payment of any tax or interest
under Section 409A, and the Awardee shall not have any right to indemnification
with respect thereto.

 

15.      Counterparts. This PCA Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

 

[Signature Page Follows]

 



Exhibit B-3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this PCA Agreement or
caused their duly authorized officer to execute this PCA Agreement on the date
first written above.

 





  DILIGENT BOARD MEMBER SERVICES, INC.             By: /s/ A. L. Jones      
Name: A. L. Jones       Title: Director  

 

  AWARDEE                     /s/ Alessandro Sodi     Name: Alessandro Sodi  



  



 

 



 

EXHIBIT A

 

(a).Awardee’s Name: Alessandro Sodi

 

(b).Grant Date: December 23, 2013

 

(c).Performance Period: July 1, 2013 – June 30, 2014

 

(d).Total Performance Cash available to be earned: $4,240,000

 

If, on the date immediately preceding (i) the 5th business day following the
Determination Date, in the case of the first installment delivery date or (ii)
the scheduled installment delivery date as set forth below in the case of the
second and third installment delivery dates, the sum of (x) the volume weighted
average trading price of shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), calculated by dividing the total value by the
total volume of shares of Common Stock traded during the applicable period
(“VWAP”) on The New Zealand Stock Exchange (“NZX”) or other stock exchange where
the majority of the trading volume and value of the Common Stock occurs for the
twenty (20) trading days immediately preceding such date plus (y) any dividends
declared per share of Company Common Stock after April 12, 2013 (the
“Installment Date Price”) is equal to a number that is less than seventy-five
percent (75%) of the Exercise Price (as defined in the Replacement Grant
Agreement) (on a fully adjusted basis), then the applicable installment of the
Performance Cash shall be reduced in proportion to the ratio of the Installment
Date Price to the Exercise Price.

 

(e).Performance Target: Growth in the Company’s revenues by at least seven
percent (7%) over the Performance Period as compared to the period from July 1,
2012 through June 30, 2013. The Performance Target shall only be considered
achieved if the Committee certifies to such achievement in writing as prescribed
by Section 162(m) of the Code or the regulations thereunder. Revenues will be
calculated on the same basis as is reflected in the Company’s consolidated
financial statements for the relevant periods.

 

(f).Service Vesting Date: If the Performance Target is achieved, the Awardee
will become entitled to cash payments on the installment dates as set forth
below, provided that the Awardee is in the employ of the Company on June 30,
2014.

 



 

 

 

(g).Installment Delivery Dates: Subject to Sections 2 and 3 of the PCA
Agreement, as well as the other terms and conditions set forth in the PCA
Agreement (including without limitation this Exhibit A, and in particular,
subject to achievement of the Performance Target and employment through the
service vesting date) and the 2013 Plan, the Company shall issue and deliver the
following amounts of Performance Cash on the following dates:

 

Performance Cash Amount (USD)* Installment Date US $ 1,413,333.33 The fifth
(5th) business day after the Determination Date (but in any event during the
2014 calendar year) US $ 1,413,333.33 March 30, 2015 US $ 1,413,333.33 March 30,
2016

 

*Each installment of Performance Cash is subject to downward adjustment as
provided above.

 

 

 

A.S. (Initials)

Alessandro Sodi

 

A.L.J. (Initials)

Company Signatory

 



 

 

 

EXHIBIT B

DEFINITIONS

 

As used in this PCA Agreement, the following terms have the meanings stated. The
singular includes the plural, and the masculine gender includes the feminine and
neuter genders, and vice versa, as the context requires.

 

“Change in Control” means (a) a change in ownership of the Company under clause
(i) below or (b) a change in the ownership of a substantial portion of the
assets of the Company under clause (ii) below:

 

(i)      Change in the Ownership of the Company. A change in the ownership of
the Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

 

(ii)     Change in the Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 80 percent of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control under this clause (ii) when there is a transfer to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, as provided below in this clause (ii). A transfer of assets by the
Company is not treated as a change in the ownership of such assets if the assets
are transferred to (a) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its capital stock, (b) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (c) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding capital stock of the Company,
or (d) an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in clause (ii)(c)
of this paragraph. For purposes of this clause (ii), a person's status is
determined immediately after the transfer of the assets.

 



 

 

 

(iii)    Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

(iv)    Each of clauses (i) through (iii) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury Regulations or other guidance issued thereunder.

 

 

“Disability” or “Disabled” means a determination by the Board or the Committee
that the Awardee meets one of the following requirements: (1) the Awardee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (2) the Awardee is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Awardee’s employer.

 

“Good Reason” means the occurrence of any of the following: (1) a material
breach by the Company of the terms of the Employment Agreement; (2) a material
reduction in the Awardee’s base salary without the Awardee’s consent, which
consent may be determined in the Awardee’s discretion; (3) a material diminution
in the Awardee’s authority, duties or responsibilities; or (4) a material change
in the geographic location at which the Awardee performs services for the
Company without the Awardee’s consent, which consent may be determined in the
Awardee’s discretion; provided, however, that the Awardee must notify the
Company within 90 days of the occurrence of any of the foregoing conditions that
he considers it to be a “Good Reason” condition and provide the Company with at
least 30 days in which to cure the condition. If the Awardee fails to provide
this notice and cure period prior to his resignation, or resigns more than six
months after the initial existence of the condition, his resignation will not be
deemed to be for “Good Reason.”

 



 

 

 

EXHIBIT C

 

LEVEL 1 PERFORMANCE SHARE AWARD AGREEMENT

 

This LEVEL 1 Performance Share Award Agreement (the “PSU Agreement”) is entered
into on the 23rd day of December, 2013 by and between Diligent Board Member
Services, Inc., a Delaware corporation (the “Company”), and ALESSANDRO SODI (the
“Awardee”).

 

WHEREAS, the Company is entering into this PSU Agreement in order to effectuate
the Award set forth in the Replacement Grant Agreement dated May 3, 2013 between
the Company and the Awardee (the “Replacement Grant Agreement”) of a performance
share award with respect to the Company’s common stock, par value $0.001 per
share (the “Common Stock”) pursuant to the Diligent Board Member Services, Inc.
2013 Incentive Plan (the “2013 Plan”) on the terms and conditions provided
herein.

 

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.        Award. Subject to Sections 2 and 3 hereof, in the event that the
Committee has certified that the performance target set forth in Exhibit A (the
“Performance Target”) has been achieved, the Company shall issue and deliver to
the Awardee the respective number of shares of Common Stock set forth in Exhibit
A (the “Performance Shares”) on the respective delivery dates set forth on
Exhibit A; provided that, subject to Sections 2 and 3 hereof, the Awardee is in
the employ of the Company on the corresponding service vesting dates set forth
in Exhibit A. This Award is made pursuant to and is subject to the terms of the
2013 Plan. Capitalized terms used but not otherwise defined in this PSU
Agreement shall have the meanings as set forth in the 2013 Plan.

 

2.        Acceleration Upon Change in Control, Death or Disability. In the event
that, while the Awardee is employed by the Company, and prior to the date of
determination by the Committee as to whether the Performance Target has been
achieved (the “Determination Date”), the Company consummates a Change in Control
(as defined in Exhibit B), or the Awardee dies or becomes Disabled (as defined
in Exhibit B), the Awardee shall be entitled to all of the Performance Shares,
which the Company shall issue and deliver (i) in the case of a Change in
Control, immediately prior to such Change in Control and (ii) in the case of
death or Disability, upon death or Disability. On and after the Determination
Date, provided that the Committee has determined that the Performance Target has
been achieved, in the event that, while the Awardee is employed by the Company,
and prior to delivery of all of the Performance Shares, the Company consummates
a Change in Control, or the Awardee dies or becomes Disabled, the Awardee shall
be entitled to all of the remaining Performance Shares not previously delivered,
which the Company shall issue and deliver (i) in the case of a Change in
Control, immediately prior to such Change in Control and (ii) in the case of
death or Disability, upon death or Disability. In the event that the Committee
determines on the Determination Date that the Performance Target has not been
achieved, the Awardee shall not be entitled to any Performance Shares upon a
subsequent Change in Control, death or Disability.

 



Exhibit C-1

 

 

3.        Termination Without Cause or Resignation Due to Good Reason;
Separation from Service. In the event that prior to July 1, 2018 the Company
terminates the Awardee’s employment without Cause (as defined in the Awardee’s
employment agreement with the Company dated June 27, 2011 (the “Employment
Agreement”)) or the Awardee resigns for Good Reason (as defined in Exhibit B),
then, if the Performance Target is or has been achieved, the Awardee shall be
entitled to the number of Performance Shares determined as follows: (i) for the
period from July 1, 2013 through June 30, 2014 (the “Performance Period”), the
Awardee shall be entitled to up to a total of 562,500 Performance Shares, with
the number determined by multiplying 562,500 by a fraction, the numerator of
which is the number of full months the Awardee was employed by the Company
during the Performance Period and the denominator of which is 12, and (ii) for
the period from July 1, 2014 through June 30, 2018 (the “Service Period”), the
Awardee shall be entitled to up to a total of 1,687,500 Performance Shares, with
the number determined by multiplying 1,687,500 by a fraction, the numerator of
which is the number of full months the Awardee was employed by the Company
during the Service Period and the denominator of which is 48. Any previously
delivered Perfomance Shares shall be subtracted in determining the balance of
Performance Shares to which the Awardee is entitled. For purposes of clarity, if
the termination occurs during the Service Period, the Awardee shall be entitled
to the number of Performance Shares determined under both subsection (i) and
subsection (ii) (but shall only be entitled to issuance and delivery to the
extent such Performance Shares were not previously issued or delivered), and in
no event shall the total number of Perfomance Shares to which the Awardee is
entitled under this PSU Agreement exceed 2,250,000. The Performance Shares to
which the Awardee becomes entitled pursuant to this Section 3 (less any
previously delivered Performance Shares) shall be delivered on the later of (x)
the Determination Date or (y) the date of Awardee’s separation from service. If
the Performance Target is not achieved, the Awardee shall not be entitled to any
Performance Shares in connection with his termination without Cause or
resignation for Good Reason. If the Awardee separates from service with the
Company prior to July 1, 2018 for any reason other than a termination without
Cause or resignation for Good Reason, he shall not be entitled to any
Performance Shares pursuant to this Section 3 in connection with his separation
from service. Upon any separation from service, the Company shall deliver to
Awardee any previously earned Performance Shares (for which the Performance
Target and Service Vesting Date(s) have been met) that would otherwise be
deliverable on the dates specified in subsection (g) of Exhibit A.
Notwithstanding anything contained herein to the contrary, delivery of
Performance Shares to a “specified employee” as defined in Section 409A(a)(2)(B)
of the Code shall be deferred until the first business day of the seventh month
following such employee’s separation from service with the Company if earlier
delivery would cause a violation of Section 409A of the Code.

 

 4.        Section 162(m): Promptly following the completion of the Performance
Period (but in any event during the 2014 calendar year), the Committee will
review and certify in writing whether the Performance Target has been achieved.
All payments under this PSU Agreement are intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. This Award shall be construed and administered in a manner consistent with
such intent.

 

 5.        Transfer Restrictions. Prior to vesting of any Performance Shares,
the Awardee shall not be deemed to have any ownership or shareholder rights
(including without limitation dividend and voting rights) with respect to such
shares, nor may the Awardee sell, assign, pledge or otherwise transfer
(voluntarily or involuntarily) any of the Performance Shares prior to delivery
thereof.

 

6.        Adjustment of Shares. As provided in Sections 4(c) and 7(d) of the
2013 Plan, in the event that the Committee determines that any distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other corporate
transaction or event affects the Shares, then the Committee shall, in such
manner as it may deem equitable and appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the 2013 Plan, adjust any or all of the number and type of Shares subject
to outstanding Awards, and the grant, exercise or base price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, however, the Committee shall not take any
action otherwise authorized under such Section to the extent that such action
would result in a violation of Section 409A of the Code.

 



Exhibit C-2

 

 

7.        Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Performance Shares shall be subject to the terms of all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or securities exchanges as may be required; provided that the Company
shall use commercially reasonable best efforts to ensure that the terms of all
applicable laws, rules and regulations and approvals by any governmental
agencies or securities exchanges as may be required are timely satisfied or
obtained, as applicable.

 

 8.        Withholding Taxes. The Company shall have the right to withhold from
amounts payable to the Awardee, as compensation or otherwise, or alternatively,
to require the Awardee to remit to the Company, an amount sufficient to satisfy
all federal, state and local withholding tax requirements. Notwithstanding the
foregoing, the Company shall provide for such withholding by witholding
Performance Shares that otherwise would be issued to the Awardee having a Fair
Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount.

 

9.        Awardee Representations. The Awardee understands that the Awardee
(and, subject to Section 8 above, not the Company) shall be responsible for the
Awardee’s own tax liability arising as a result of the transactions contemplated
by this PSU Agreement.

 

10.      Employment. Neither this PSU Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company.

 

11.      Notices. Notices or communications to be made hereunder shall be in
writing and shall be made in accordance with the Employment Agreement.

 

12.      Governing Law. This PSU Agreement shall be construed under the laws of
the State of New York, without regard to conflict of laws principles.

 

13.      Entire Agreement. This PSU Agreement, together with the Replacement
Grant Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings relating to the subject matter of this PSU Agreement.
Notwithstanding the foregoing, this PSU Agreement and the Award made hereby
shall be subject to the terms of the 2013 Plan.

 

14.      Binding Effect. This PSU Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This PSU
Agreement is personal to the Awardee and may not be assigned by the Awardee
without the prior consent of the Company. Any attempted assignment in violation
of this Section shall be null and void.

 

15.      Amendment. This PSU Agreement may be amended or modified only by a
written instrument executed by both the Company and the Awardee.

 

16.      Section 409A. This PSU Agreement is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”). To the extent that any provision in this PSU Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this PSU Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A, each payment made under this PSU Agreement shall be
treated as a separate payment. In no event may the Awardee, directly or
indirectly, designate the calendar year of payment. Notwithstanding anything
contained herein to the contrary, the Awardee shall not be considered to have
terminated employment with the Company for purposes of Section 3 hereof unless
he would be considered to have incurred a “termination of employment” from the
Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). In no
event shall the Committee, the Board, or the Company (or their respective
employees, officers or directors) have any liability to the Awardee (or any
other person) due to the failure of an Award to satisfy the requirements of
Section 409A. Although the parties endeavor to have this PSU Agreement comply
with the requirements of Section 409A, there is no guarantee that the Awardee
will not be subjected to the payment of any tax or interest under Section 409A,
and the Awardee shall not have any right to indemnification with respect
thereto.

 



Exhibit C-3

 

 

17.      Counterparts. This PSU Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

 

[Signature Page Follows]

 



Exhibit C-4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this PSU Agreement or
caused their duly authorized officer to execute this PSU Agreement on the date
first written above.

 





  DILIGENT BOARD MEMBER SERVICES, INC.             By: /s/ A. L. Jones      
Name: A. L. Jones       Title: Director  

 

  AWARDEE                    
/s/ Alessandro Sodi     Name: Alessandro Sodi  



  

 

 





 

EXHIBIT A

 

(a).Awardee’s Name: Alessandro Sodi

 

(b).Grant Date: December 23, 2013

 

(c).Performance Period: July 1, 2013 – June 30, 2014

 

(d).Total Performance Shares available to be earned: 2,250,000

 

(e).Performance Target: Growth in the Company’s revenues by at least seven
percent (7%) over the Performance Period as compared to the period from July 1,
2012 through June 30, 2013. The Performance Target shall only be considered
achieved if the Committee certifies to such achievement in writing as prescribed
by Section 162(m) of the Code or the regulations thereunder. Revenues will be
calculated on the same basis as is reflected in the Company’s consolidated
financial statements for the relevant periods.

 

(f).Service Vesting Dates: If the Performance Target is achieved, the Awardee
will become entitled to 562,500 Performance Shares on each of June 30, 2015,
June 30, 2016, June 30, 2017 and June 30, 2018 provided that the Awardee is in
the employ of the Company on each corresponding service vesting date.

 

 

 

 

(g).Delivery Dates: Subject to Sections 2 and 3 of the PSU Agreement, as well as
the other terms and conditions set forth in the PSU Agreement (including without
limitation this Exhibit A, and in particular, subject to achievement of the
Performance Target and employment through each applicable service vesting date)
and the 2013 Plan, the Company shall issue and deliver the following numbers of
Performance Shares on the following dates:

 

Number of Performance Shares Service Vesting Date Delivery Dates 562,500 June
30, 2015

·  281,250 Performance Shares on 2/15/18

·  281,250 Performance Shares on 2/15/19

562,500 June 30, 2016

·  281,250 Performance Shares on 2/15/18

·  281,250 Performance Shares on 2/15/19

562,500 June 30, 2017 ·  562,500 Performance Shares on 2/15/18 562,500 June 30,
2018     ·  562,500 Performance Shares on 2/15/19


 

 

A.S. (Initials)

Alessandro Sodi

 

A.L.J. (Initials)

Company Signatory

 



 

 

 

EXHIBIT B

DEFINITIONS

 

As used in this PSU Agreement, the following terms have the meanings stated. The
singular includes the plural, and the masculine gender includes the feminine and
neuter genders, and vice versa, as the context requires.

 

“Change in Control” means (a) a change in ownership of the Company under clause
(i) below or (b) a change in the ownership of a substantial portion of the
assets of the Company under clause (ii) below:

 

(i)      Change in the Ownership of the Company. A change in the ownership of
the Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

 

(ii)     Change in the Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 80 percent of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control under this clause (ii) when there is a transfer to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, as provided below in this clause (ii). A transfer of assets by the
Company is not treated as a change in the ownership of such assets if the assets
are transferred to (a) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its capital stock, (b) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (c) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding capital stock of the Company,
or (d) an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in clause (ii)(c)
of this paragraph. For purposes of this clause (ii), a person's status is
determined immediately after the transfer of the assets.

 



 

 

 

(iii)    Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

(iv)    Each of clauses (i) through (iii) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury Regulations or other guidance issued thereunder.

  

“Disability” or “Disabled” means a determination by the Board or the Committee
that the Awardee meets one of the following requirements: (1) the Awardee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (2) the Awardee is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Awardee’s employer.

 

“Good Reason” means the occurrence of any of the following: (1) a material
breach by the Company of the terms of the Employment Agreement; (2) a material
reduction in the Awardee’s base salary without the Awardee’s consent, which
consent may be determined in the Awardee’s discretion; (3) a material diminution
in the Awardee’s authority, duties or responsibilities; or (4) a material change
in the geographic location at which the Awardee performs services for the
Company without the Awardee’s consent, which consent may be determined in the
Awardee’s discretion; provided, however, that the Awardee must notify the
Company within 90 days of the occurrence of any of the foregoing conditions that
he considers it to be a “Good Reason” condition and provide the Company with at
least 30 days in which to cure the condition. If the Awardee fails to provide
this notice and cure period prior to his resignation, or resigns more than six
months after the initial existence of the condition, his resignation will not be
deemed to be for “Good Reason.”

 



 

 

 

 

 

 

EXHIBIT D

 

LEVEL 2 PERFORMANCE SHARE AWARD AGREEMENT

 

This LEVEL 2 Performance Share Award Agreement (the “PSU Agreement”) is entered
into on the 23rd day of December, 2013 by and between Diligent Board Member
Services, Inc., a Delaware corporation (the “Company”), and ALESSANDRO SODI (the
“Awardee”).

 

WHEREAS, the Company is entering into this PSU Agreement in order to effectuate
the Award set forth in the Replacement Grant Agreement dated May 3, 2013 between
the Company and the Awardee (the “Replacement Grant Agreement”) of a performance
share award with respect to the Company’s common stock, par value $0.001 per
share (the “Common Stock”) pursuant to the Diligent Board Member Services, Inc.
2013 Incentive Plan (the “2013 Plan”) on the terms and conditions provided
herein.

 

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.        Award. Subject to Sections 2 and 3 hereof, in the event that the
Committee has certified that an Annual Performance Target (as defined in Exhibit
A) or the Cumulative Performance Target (as defined in Exhibit A) has been
achieved, the Company shall issue and deliver to the Awardee the respective
number of shares of Common Stock set forth in Exhibit A (the “Performance
Shares”) on the respective delivery dates set forth in Exhibit A; provided that,
subject to Sections 2 and 3 hereof, the Awardee is in the employ of the Company
on the corresponding service vesting dates set forth in Exhibit A. This Award is
made pursuant to and is subject to the terms of the 2013 Plan. Capitalized terms
used but not otherwise defined in this PSU Agreement shall have the meanings as
set forth in the 2013 Plan.

 

2.        Acceleration Upon Change in Control, Death or Disability. In the event
that, while the Awardee is employed by the Company, and prior to the date of
determination by the Committee as to whether an Annual Performance Target has
been achieved (the “Determination Date”), the Company consummates a Change in
Control (as defined in Exhibit B, the Awardee shall be entitled to 62,500
Performance Shares plus the number of Performance Shares eligible to be earned
under this PSU Agreement for any Annual Performance Period subsequent to the
Annual Performance Period in which the Change in Control occurs; provided,
however, that if the TSR Measurement Price (as defined below) determined as of
the date of the Change in Control is greater than the minimum TSR Measurement
Price for the Cumulative Performance Target, then the Awardee shall be entitled
to the balance of all of the Performance Shares available to be earned under
this PSU Agreement. In the event that, while the Awardee is employed by the
Company, and prior to the Determination Date for an Annual Performance Target,
the Awardee dies or becomes Disabled (as defined in Exhibit B), the Awardee
shall be entitled to 62,500 Performance Shares plus the number of Performance
Shares eligible to be earned under this PSU Agreement for any Annual Performance
Period subsequent to the Annual Performance Period in which death or Disability
occurs. The Company shall issue and deliver the applicable Performance Shares
(i) in the case of a Change in Control, immediately prior to such Change in
Control and (ii) in the case of death or Disability, upon death or Disability.
In the event of a Change in Control, the Company shall deliver to Awardee
immediately prior to such Change in Control any previously earned Performance
Shares (for which the Performance Target and Service Vesting Date(s) have been
met) that would otherwise be deliverable on the date specified in subsection (g)
of Exhibit A. On and after the Determination Date for the final Annual
Performance Period, in the event that the Committee determines on the
Determination Date that the Annual Performance Target for such period has not
been achieved, the Awardee shall not be entitled to any Performance Shares upon
a subsequent Change in Control, death or Disability.

 



Exhibit D-1

 

 

3.        Termination Without Cause or Resignation Due to Good Reason;
Separation from Service. In the event that prior to April 1, 2017 the Company
terminates the Awardee’s employment without Cause (as defined in the Awardee’s
employment agreement with the Company dated June 27, 2011 (the “Employment
Agreement”)) or the Awardee resigns for Good Reason (as defined in Exhibit B),
then, if the Annual Performance Target for the Annual Performance Period (as
defined in Exhibit A) in which the termination occurs is achieved, the Awardee
shall be entitled to the number of Performance Shares determined by multiplying
62,500 by a fraction, the numerator of which is the number of full months the
Awardee was employed by the Company during the applicable Annual Performance
Period and the denominator of which is 12. The Performance Shares to which the
Awardee becomes entitled pursuant to this Section 3 shall be delivered on the
applicable Determination Date. If the Annual Performance Target is not achieved
for the applicable Annual Performance Period, the Awardee shall not be entitled
to any Performance Shares in connection with his termination without Cause or
resignation for Good Reason. Upon any separation from service, the Company shall
deliver to Awardee any previously earned Performance Shares (for which the
Performance Target and Service Vesting Date(s) have been met) that would
otherwise be deliverable on the date specified in subsection (g) of Exhibit A.
Notwithstanding anything contained herein to the contrary, delivery of
Performance Shares to a “specified employee” as defined in Section 409A(a)(2)(B)
of the Code shall be deferred until the first business day of the seventh month
following such employee’s separation from service with the Company if earlier
delivery would cause a violation of Section 409A of the Code.

 

4.         Section 162(m): Promptly following the completion of each Annual
Performance Period (but in any event during the calendar year of such Annual
Performance Period), the Committee will review and certify in writing whether
the Annual Performance Target has been achieved, and, for the final Annual
Performance Period, also will review and certify in writing whether the
Cumulative Performance Target has been achieved. All payments under this PSU
Agreement are intended to constitute “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code. This Award shall be construed
and administered in a manner consistent with such intent.

 

5.         Transfer Restrictions. Prior to vesting of any Performance Shares,
the Awardee shall not be deemed to have any ownership or shareholder rights
(including without limitation dividend and voting rights) with respect to such
shares, nor may the Awardee sell, assign, pledge or otherwise transfer
(voluntarily or involuntarily) any of the Performance Shares prior to delivery
thereof.

 

6.        Adjustment of Shares. As provided in Sections 4(c) and 7(d) of the
2013 Plan, in the event that the Committee determines that any distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other corporate
transaction or event affects the Shares, then the Committee shall, in such
manner as it may deem equitable and appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the 2013 Plan, adjust any or all of the number and type of Shares subject
to outstanding Awards, and the grant, exercise or base price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, however, the Committee shall not take any
action otherwise authorized under such Section to the extent that such action
would result in a violation of Section 409A of the Code.

 



Exhibit D-2

 

 

7.        Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Performance Shares shall be subject to the terms of all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or securities exchanges as may be required; provided that the Company
shall use commercially reasonable best efforts to ensure that the terms of all
applicable laws, rules and regulations and approvals by any governmental
agencies or securities exchanges as may be required are timely satisfied or
obtained, as applicable.

 

 8.         Withholding Taxes. The Company shall have the right to withhold from
amounts payable to the Awardee, as compensation or otherwise, or alternatively,
to require the Awardee to remit to the Company, an amount sufficient to satisfy
all federal, state and local withholding tax requirements. Notwithstanding the
foregoing, the Company shall provide for such withholding by witholding
Performance Shares that otherwise would be issued to the Awardee having a Fair
Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount.

 

9.        Awardee Representations. The Awardee understands that the Awardee
(and, subject to Section 8 above, not the Company) shall be responsible for the
Awardee’s own tax liability arising as a result of the transactions contemplated
by this PSU Agreement.

 

10.      Employment. Neither this PSU Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company.

 

11.      Notices. Notices or communications to be made hereunder shall be in
writing and shall be made in accordance with the Employment Agreement.

 

12.      Governing Law. This PSU Agreement shall be construed under the laws of
the State of New York, without regard to conflict of laws principles.

 

13.      Entire Agreement. This PSU Agreement, together with the Replacement
Grant Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings relating to the subject matter of this PSU Agreement.
Notwithstanding the foregoing, this PSU Agreement and the Award made hereby
shall be subject to the terms of the 2013 Plan.

 

14.      Binding Effect. This PSU Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This PSU
Agreement is personal to the Awardee and may not be assigned by the Awardee
without the prior consent of the Company. Any attempted assignment in violation
of this Section shall be null and void.

 

15.      Amendment. This PSU Agreement may be amended or modified only by a
written instrument executed by both the Company and the Awardee.

 

16.      Section 409A. This PSU Agreement is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”). To the extent that any provision in this PSU Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this PSU Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A, each payment made under this PSU Agreement shall be
treated as a separate payment. In no event may the Awardee, directly or
indirectly, designate the calendar year of payment. Notwithstanding anything
contained herein to the contrary, the Awardee shall not be considered to have
terminated employment with the Company for purposes of Section 3 hereof unless
he would be considered to have incurred a “termination of employment” from the
Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). In no
event shall the Committee, the Board, or the Company (or their respective
employees, officers or directors) have any liability to the Awardee (or any
other person) due to the failure of an Award to satisfy the requirements of
Section 409A. Although the parties endeavor to have this PSU Agreement comply
with the requirements of Section 409A, there is no guarantee that the Awardee
will not be subjected to the payment of any tax or interest under Section 409A,
and the Awardee shall not have any right to indemnification with respect
thereto.

 



Exhibit D-3

 

 

17.      Counterparts. This PSU Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

 

[Signature Page Follows]

 



Exhibit D-4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this PSU Agreement or
caused their duly authorized officer to execute this PSU Agreement on the date
first written above.

 





  DILIGENT BOARD MEMBER SERVICES, INC.             By: /s/ A. L. Jones      
Name: A. L. Jones       Title: Director  

 

  AWARDEE                     /s/ Alessandro Sodi     Name: Alessandro Sodi  



  

 

 



 



EXHIBIT A

 

(a).Awardee’s Name: Alessandro Sodi

 

(b).Grant Date: December 23, 2013

 

(c).Performance Periods: Annual Performance Periods:

April 1, 2013 – March 31, 2014

April 1, 2014 – March 31, 2015

April 1, 2015 – March 31, 2016

April 1, 2016 – March 31, 2017

 

Cumulative Performance Period:

April 1, 2013 – March 31, 2017

 

 

(d).Total Performance Shares available to be earned: 250,000

 

(e).Performance Targets:

 

Annual Performance Target: As used herein, an “Annual Performance Target” means
for each Annual Performance Period as set forth below, either the TSR
Measurement Price (as defined below) for the Annual Performance Period is equal
to or greater than the corresponding minimum TSR Measurement Price set forth in
the table below or Earnings Per Share (as defined below) for the Annual
Performance Period is equal to or greater than the corresponding minimum
Earnings Per Share set forth in the table below:

 

[table follows on next page]

 



 

 

  

Annual Performance Period Minimum TSR Measurement Price*

 Minimum EPS*

April 1, 2013 – March 31, 2014 $5.7669 The number that represents 15% growth in
EPS during the Annual Performance Period over the baseline value of $0.104 April
1, 2014 – March 31, 2015 $6.6319 The number that represents 15% growth in EPS
during the Annual Performance Period over the value calculated for the previous
Annual Performance Period April 1, 2015 – March 31, 2016 $7.6267 The number that
represents 15% growth in EPS during the Annual Performance Period over the value
calculated for the previous Annual Performance Period April 1, 2016 – March 31,
2017 $8.7707 The number that represents 15% growth in EPS during the Annual
Performance Period over the value calculated for the previous Annual Performance
Period


 

*Calculated in US dollars. All calculations with respect to Performance Targets
will be made using an exchange ratio that represents the average exchange ratio
over the relevant 20-day period set forth in the definition of TSR Measurement
Price. The respective minimum TSR Measurement Prices set forth in the table
above will be reduced by the per share amount of any dividends or distributions
made during the relevant Performance Period (and any Performance Periods
preceding the relevant Performance Period).

 

Cumulative Performance Target: As used herein, the “Cumulative Performance
Target” means either that the TSR Measurement Price as of March 31, 2017 is
greater than $8.7707, or, for the period from April 1, 2016 through March 31,
2017 Earnings Per Share exceed the number that represents a cumulative 15%
growth in EPS over the Cumulative Performance Period; (i.e., the resulting
number if EPS had grown by 15% during each Annual Performance Period). The
foregoing figures are calculated in US dollars. All calculations with respect to
Performance Targets will be made using an exchange ratio that represents the
average exchange ratio over the relevant 20-day period set forth in the
definition of TSR Measurement Price. The minimum TSR Measurement Price set forth
above will be reduced by the per share amount of any dividends or distributions
made during the Cumulative Performance Period. The Cumulative Performance Target
shall only apply in the event that one or more of the Annual Performance Targets
was not achieved, and then shall only relate to the balance of Performance
Shares not earned for prior Annual Performance Periods.

 



 

 

 

As used herein:

 

“Earnings Per Share” or “EPS” means, with respect to a specified Performance
Period, the fully diluted earnings per share from  continuing operations of the
Company, adjusted to exclude the effect of stock-based compensation expense and
extraordinary items (including costs relating to the special committee
investigation and remedial activity in connection therewith, including fees of
attorneys and consultants with respect thereto), with such diluted earnings per
share calculated in the same manner as in the Company’s financial results as
filed with the U.S. Securities and Exchange Commission and such excluded items
being consistent with such amounts reflected in the Company’s financial results
as filed with the U.S. Securities and Exchange Commission. EPS shall be rounded
to the nearest 1/10,000, or if there shall not be a nearest 1/10,000, to the
next highest 1/10,000.

 

“TSR Measurement Price” means the volume weighted average trading price of
shares of the Company’s Common Stock, calculated by dividing the total value by
the total volume of shares of Common Stock traded during the applicable period
(as defined below) on The New Zealand Stock Exchange (“NZX”) or other stock
exchange where the majority of the trading volume and value of the Common Stock
occurs for the twenty (20) trading days immediately preceding the last day of
the relevant Performance Period. As used in the foregoing definition, “TSR”
refers to total shareholder return.

 

The Annual Performance Targets and Cumulative Performance Target are referred to
collectively in this PSU Agreement as the “Performance Targets”. The Annual
Performance Periods and the Cumulative Performance Period are referred to
collectively in this PSU Agreement as the “Performance Periods”. A Performance
Target shall only be considered achieved if the Committee certifies to such
achievement in writing as prescribed by Section 162(m) of the Code or the
regulations thereunder.

 

(f).Service Vesting Dates: If the Annual Performance Target is achieved for an
Annual Performance Period, the Awardee will become entitled to 62,500
Performance Shares on the Determination Date for such Annual Performance Period,
provided that the Awardee is in the employ of the Company on the last day of
such Annual Performance Period. If the Cumulative Performance Target is achieved
for the Cumulative Performance Period and the Awardee is in the employ of the
Company on March 31, 2017, then if one or more of the Annual Performance Targets
was not achieved, the Awardee will become entitled to the number of Performance
Shares equal to 250,000 minus the product of 62,500 times the number of Annual
Performance Periods for which the Annual Performance Targets were achieved.

 



 

 

 

(g).Delivery Dates: Subject to Sections 2 and 3 of the PSU Agreement, as well as
the other terms and conditions set forth in the PSU Agreement (including without
limitation this Exhibit A, and in particular, subject to achievement of the
applicable Performance Target and employment through each applicable service
vesting date) and the 2013 Plan, the Company shall issue and deliver the
following numbers of Performance Shares on the following dates:

 

Annual Performance Period Number of Performance Shares Service Vesting Date
Delivery Date 4/1/13 – 3/31/14 62,500 March 31, 2014 2/15/18 4/1/14 – 3/31/15
62,500 March 31, 2015 2/15/18 4/1/15 – 3/31/16 62,500 March 31, 2016 2/15/18
4/1/16 – 3/31/17 62,500 (or, if the Cumulative Performance Target is achieved
and any Annual Performance Target for a period ending prior to April 1, 2016 has
not been achieved, such number as is equal to 250,000 less any Performance
Shares previously earned for Annual Performance Targets that were achieved).
March 31, 2017 2/15/18


 



A.S. (Initials) A.L.J. (Initials) Alessandro Sodi Company Signatory



 



 

 

 

EXHIBIT B

DEFINITIONS

 

As used in this PSU Agreement, the following terms have the meanings stated. The
singular includes the plural, and the masculine gender includes the feminine and
neuter genders, and vice versa, as the context requires.

 

“Change in Control” means (a) a change in ownership of the Company under clause
(i) below or (b) a change in the ownership of a substantial portion of the
assets of the Company under clause (ii) below:

 

(i)      Change in the Ownership of the Company. A change in the ownership of
the Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

 

(ii)     Change in the Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 80 percent of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control under this clause (ii) when there is a transfer to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, as provided below in this clause (ii). A transfer of assets by the
Company is not treated as a change in the ownership of such assets if the assets
are transferred to (a) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its capital stock, (b) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (c) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding capital stock of the Company,
or (d) an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in clause (ii)(c)
of this paragraph. For purposes of this clause (ii), a person's status is
determined immediately after the transfer of the assets.

 



 

 

 

(iii)    Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

(iv)    Each of clauses (i) through (iii) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury Regulations or other guidance issued thereunder.

  

“Disability” or “Disabled” means a determination by the Board or the Committee
that the Awardee meets one of the following requirements: (1) the Awardee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (2) the Awardee is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Awardee’s employer.

 

“Good Reason” means the occurrence of any of the following: (1) a material
breach by the Company of the terms of the Employment Agreement; (2) a material
reduction in the Awardee’s base salary without the Awardee’s consent, which
consent may be determined in the Awardee’s discretion; (3) a material diminution
in the Awardee’s authority, duties or responsibilities; or (4) a material change
in the geographic location at which the Awardee performs services for the
Company without the Awardee’s consent, which consent may be determined in the
Awardee’s discretion; provided, however, that the Awardee must notify the
Company within 90 days of the occurrence of any of the foregoing conditions that
he considers it to be a “Good Reason” condition and provide the Company with at
least 30 days in which to cure the condition. If the Awardee fails to provide
this notice and cure period prior to his resignation, or resigns more than six
months after the initial existence of the condition, his resignation will not be
deemed to be for “Good Reason.”

 



 

 